Citation Nr: 1743587	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-12 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for dyspnea of the internal organs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board's review of this case found that VA's duties to properly notify and assist the Veteran have not been met, and that corrective action is needed.

At the outset, it is noteworthy that the Veteran is elderly and appears to be unfamiliar with medical terminology (and as a consequence may require a greater degree of assistance).  Furthermore, his available service treatment records (STRs) consist of only his service separation examination; all further STRs (including any of alleged treatment at a military hospital in England) are considered to be "fire-related", i.e., destroyed by fire at the National Personnel Records Center in St. Louis in 1973.  Accordingly, VA has a heightened duty to assist the Veteran.    

The Veteran's instant claim (received in June 2012) lists the disability for which service connection is sought as "Dysna of the Internal Organs"; on the form the typewritten word Dysna is crossed out, and written above (in hand-writing that appears to be by someone other than the Veteran) is the word "Dysinea".  The AOJ noted that the word dysinea is not found in the dictionary; interpreted the claim as seeking service connection for "dyspnea" of internal organs; and denied the claim based essentially on a finding that such disability was not shown to be related to service.  Notably, dyspnea, of itself, is a symptom (breathlessness or shortness of breath), not a disability entity.  However, the medical dictionary lists several types of dyspnea associated with internal organs (such as the lungs or kidney) which are recognized disability entities.  See Dorland's, 32nd ed. at 582 (2012).  As a threshold measure, clarification of the nature of the disability for which service connection is sought necessary.

The Veteran alleges that he received a diagnosis of the claimed disability while serving in England.  He has also reported receiving treatment for the disability (from 1980) from Dr. S.V. and from Barnes-Jewish Hospital.  In June 2012 and March 2013 (received in May 2013) signed authorizations, respectively, he authorized VA to secure records from those providers.  While there are some records in his claims file from Dr. S.V. (received in December 2008 in connection with a claim pertaining to psychiatric disability and some partial records for the period from 2009-2012 he submitted) and some from Barnes-Jewish hospital (a document received in 2005 pertaining to eye disability, and a July 2008 response indicating there were no records of treatment for "stress"), records from those providers have not been sought in connection with the instant claim.  Given the allegation that those records are relevant and VA's heightened duty to assist in this case, such records must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Initially, the AOJ should ask the Veteran to confirm that the benefit he seeks with the instant claim is service connection for a disability manifested by dyspnea (breathlessness or loss of breath) due to internal organ pathology.  If that is not the disability for which service connection is sought he should be asked to clarify (perhaps with assistance from his representative) the nature of the disability that he has labeled "dysna" or "dysinea".  

The AOJ should also ask the Veteran to submit new (as his prior ones have expired) authorizations for VA to secure records of all evaluations and treatment he has received for the claimed disability from Dr. S.V. (from 1980 to the present) and from Barnes-Jewish Hospital).

The AOJ must secure for the record copies of the complete records from those providers.  If the records sought are unavailable, the reason must be noted in the record (e.g., they have been destroyed or are not shown to have existed.  If either provider does not respond to a request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should also secure updated (to the present) records of any VA evaluations and treatment the Veteran has received for the claimed disability.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate medical professional to ascertain the presence, nature, and etiology of the disability for which he seeks service connection with the instant claim.   The examiner should elicit from the Veteran a description of the symptoms he attributes to the claimed disability and describe all pertinent findings in detail.  Upon review of the record and examination of the Veteran the examiner should provide responses to the following:
(a)  Please identify the claimed disability (if found) by diagnosis.  If the claimed disability is not found on examination, the rationale should account for the symptoms the Veteran describes (e.g., indicate those symptoms were not confirmed on examination, do not reflect underlying pathology, or do not support a diagnosis of a disability entity).  

(b) Please identify the likely etiology for the diagnosed disability (if any), specifically indicating whether the disability is such that it would have been diagnosed in service (and persisted since).   

All opinions should include rationale.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

